Citation Nr: 1436729	
Decision Date: 08/15/14    Archive Date: 08/20/14

DOCKET NO.  08-35 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Entitlement an increased rating for enteritis (Crohn's disease) with granulomatous hepatomegaly with anemia (quiescent), currently rated as 60 percent disabling.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).

3. Service connection for multilevel degenerative disc and facet changes of the lumbar spine and chronic degenerative sacroiliac disease (claimed as back, joint, hip, muscle pain and body aches).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to June 1974.

The matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in March 2007 and September 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In the March 2007 rating decision, the RO increased the rating for the Veteran's enteritis (Crohn's disease) with granulomatous hepatomegaly with anemia (hereafter referred to a Crohn's disease) from 0 to 30 percent.  The Veteran disagreed with the decision and requested a higher rating.  In December 2011, the Veteran testified during a hearing at the RO before the undersigned; a transcript of that hearing is of record.

In the September 2013 rating decision, the RO denied entitlement to service connection for multilevel degenerative disc and facet changes of the lumbar spine and chronic degenerative sacroiliac disease (claimed as back, joint, hip, muscle pain and body aches).  The Veteran disagreed with the decision and perfected his appeal.

In April 2012, the Board granted a 60 percent rating for Crohn's disease and remanded the issue of entitlement to TDIU.  The Board's decision was the subject of a November 2012 Order of the Court of Appeals for Veterans Claims (Court) by which the Court granted a Joint Motion for Partial Remand (Joint Motion) of the parties and vacated the Board's April 2012 decision and remand this matter, to the extent the Board decision granted no more than a rating of 60 percent for Crohn's disease.  

In a decision in July 2013, the Board denied the Veteran's claim for a rating higher than 60 percent for Crohn's disease and remanded the claim of entitlement to TDIU.  The Veteran appealed the Board's July 2013 decision to the Court.  In February 2014 the Court granted a Joint Motion of the parties, dated in January 2014, and vacated the Board's July 2013 decision and remanded the issue for further development.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  The September 2013 rating decision, April 2014 brief from the Veteran's representative, and VA examinations dated in September 2013 and February 2014 are part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's April 2012 decision may have been potentially affected by an invalidated rule relating to the duties of the Veterans Law Judge that conducted the December 2011 hearing.  In order to remedy any such potential error, the Veteran was given the option to have a new hearing, however in June 2014 he declined the offer for a new hearing.  

The Board notes that a VA Form 8 Certification of Appeal dated in May 2014 includes an increased rating for a status post left total knee replacement, however the evidence of record does not show that the Veteran's left knee is among his service-connected disabilities.  Therefore the Board refers this matter for clarification and appropriate action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the January 2014 Joint Motion the parties agreed that neither the Board nor the VA examiners adequately considered the Veteran's claim that his medication, namely Prednisone, taken for his service-connected Crohn's disease caused harmful side effects.  The parties agreed that a remand was warranted and a new VA opinion should be obtained in order to determine the effects, if any, of the medications that the Veteran takes for his service-connected Crohn's disease.  The parties also indicated that pursuant to 38 C.F.R. § 3.321(b) an extraschedular rating is appropriate where the case represents an exceptional or unusual disability.   It is noteworthy that in December 2013 the Veteran contended that he should be entitled to an extraschedular rating for Crohn's disease and the side effects associated with the prescribed medications for the disorder.  Thus the issue of an increased rating for Crohn's disease must be remanded to comply with the January 2014 Joint Motion directives.  

As for the claim of service connection for multilevel degenerative disc and facet changes of the lumbar spine and chronic degenerative sacroiliac disease (claimed as back, joint, hip, muscle pain and body aches), the RO denied the issue in a rating decision dated in September 2013.  The May 2014 Appeal Certification Worksheet shows that the Veteran filed a notice of disagreement in October 2013 and a statement of the case was issued in February 2014.  Neither the paper file nor virtual  files include a copy of the October 2013 notice of disagreement and a copy of the February 2014 statement of the case.  In June 2014, a copy of the first page of February 2014 statement of the case along with a Form 9 Appeal were received from the Veteran's representative.  On remand, the Veteran's October 2013 notice of disagreement and February 2014 statement of the case should be associated with the  claims folder.  

Furthermore, the Veteran was afforded a VA examination in September 2013 to determine whether his multilevel degenerative disc and facet changes of the lumbar spine and chronic degenerative sacroiliac disease were secondary to his service-connected Crohn's disease.  The VA the examiner merely opined that the disorder is less likely than not due to or the result of the Veteran's service-connected condition based on the rationale that service treatment records do not include a diagnosis of Crohn's disease.  A private examiner in October 2012 opined that the Veteran had developed joint and muscle pains which are related to his Crohn's disease.  Neither the September 2013 VA opinion nor the October 2012 private opinion are adequate.  As for the September 2013 VA opinion, the Veteran's service-connected disorder is now characterized as Crohn's disease (enteritis) and the VA examiner did not address whether the service-connected Crohn's disease caused or aggravated the Veteran's back disorder.  As for the October 2012 private opinion, it is too vague for the purpose of establishing secondary service connection.  Thus another VA examination is necessary to determine whether the Veteran's multilevel degenerative disc and facet changes of the lumbar spine and chronic degenerative sacroiliac disease are secondary to the service-connected Crohn's disease (enteritis) with granulomatous hepatomegaly with anemia.

As for the TDIU claim, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) the Board in April 2012 and July 2013 remanded the claim for development and adjudication.  In a rating decision in March 2014, the RO denied the claim of entitlement to TDIU.  In March 2014 the Veteran filed a notice of disagreement. While as indicate above the Board may infer a claim for a TDIU due exclusively to the underlying disability at issue in the appeal, the Board in July 2013 the Board noted that records from the Social Security Administration show that the Veteran is not employable due to a combination of service-connected and nonservice-connected disabilities, which is beyond the scope of the ruling in Rice.  See Rice v. Shinseki, 22 Vet. App. at 435-455.  Hence, in order to afford the Veteran due process, he should be issued a statement of the case regarding his TDIU claim pursuant to Manlicon v. West, 12 Vet. App. 238 (1999).  
 
Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a notice letter pursuant to the Veterans Claims Assistance Act of 2000 in connection with his claims for service connection for multilevel degenerative disc and facet changes of the lumbar spine and chronic degenerative sacroiliac disease (claimed as back, joint, hip, muscle pain and body aches); and, entitlement to TDIU.  Specifically, the letter should notify him of the evidence necessary to substantiate his claim for TDIU and his service connection claim on both a direct and secondary basis. 

2. Associate the Veteran's October 2013 notice of disagreement and February 2014 statement of the case with the claims file.  If either or both records are available, that fact must be noted for the claims file.

3. Schedule the Veteran for a VA examination to determine the nature and severity of his service-connected enteritis (Crohn's disease) with granulomatous hepatomegaly with anemia (quiescent).  The Veteran's claims file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  

The examiner must specifically discuss how Prednisone and other medications that the Veteran is taking for his Crohn's disease affect his health.  In providing this assessment the examiner should consider the Veteran's contention that Prednisone has severe side effects, to include severe body and muscle aches.  See Veteran's statements dated in September 2010 and June 2011.  The examiner also must consider service treatment records, which  in October 1973 show that the Veteran began taking Prednisone, in conjunction with his statement received in February 2014 that he has been routinely prescribed Prednisone on an as needed basis since 1973 and that the withdrawal symptoms include joint pain, muscle pain, and weight loss.  

The examiner should also provide an opinion regarding how the Veteran's ability to work is affected by his service-connected Crohn's disease, to include Prednisone and other medications that the Veteran takes for the disorder.

The examiner should provide a rationale for the opinions rendered.  If the examiner is unable to provide a rationale, he or she should explain why.  

4. Schedule the Veteran for a VA examination to determine whether multilevel degenerative disc and facet changes of the lumbar spine and chronic degenerative sacroiliac disease (claimed as back, joint, hip, muscle pain and body aches) are secondary to the service-connected Crohn's disease (enteritis) with granulomatous hepatomegaly with anemia.  After reviewing the record and examining the Veteran the examiner must address the following questions:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's multilevel degenerative disc and facet changes of the lumbar spine and chronic degenerative sacroiliac disease (claimed as back, joint, hip, muscle pain and body aches) are proximately due to or the result of the service-connected Crohn's disease (enteritis) with granulomatous hepatomegaly with anemia?  

If it is found that the multilevel degenerative disc and facet changes of the lumbar spine and chronic degenerative sacroiliac disease are aggravated by the service-connected disability, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

The examiner is asked to consider the October 2012 opinion whereby the private examiner opined that the Veteran had developed joint and muscle pains that are related to his Crohn's disease.

The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

5. After the above development has been completed, readjudicate the claim for an increased rating for Crohn's disease (enteritis) with granulomatous hepatomegaly with anemia on an extra-schedular basis pursuant to 38 C.F.R. 
§§ 3.321(b)(1), to include whether the requirements for invoking the procedures for referral to the VA's Director of Compensation Service have been met.  

6. If the benefits sought on appeal remain denied, issue a statement of the case for the issue of entitlement to TDIU and a supplemental statement of the case for the issues of an increased rating for enteritis (Crohn's disease) with granulomatous hepatomegaly with anemia, currently rated as 60 percent disabling; and, the issue of service connection for multilevel degenerative disc and facet changes of the lumbar spine and chronic degenerative sacroiliac disease (claimed as back, joint, hip, muscle pain and body aches).  The Veteran and his representative should be afforded a reasonable opportunity for response.  The case should then be returned to the Board for further appellate consideration, if in order. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



